     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 1 of 16 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                            )    Case No.
11   TERRY FABRICANT, individually          )
     and on behalf of all others similarly  )    CLASS ACTION
12
     situated,                              )
13                                          )    COMPLAINT FOR VIOLATIONS
14   Plaintiff,                             )    OF:
                                            )
15          vs.                             )       1.      NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
16                                          )               CONSUMER PROTECTION
     LENDABIZ CAPITAL LLC, and              )               ACT [47 U.S.C. §227(b)]
17                                                  2.      WILLFUL VIOLATIONS
     DOES 1 through 10, inclusive, and each )
                                                            OF THE TELEPHONE
18   of them,                               )               CONSUMER PROTECTION
19                                          )               ACT [47 U.S.C. §227(b)]
     Defendant.                             )       3.      NEGLIGENT VIOLATIONS
20                                                          OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
21                                          )               ACT [47 U.S.C. §227(c)]
                                            )       4.      WILLFUL VIOLATIONS
22                                                          OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
23                                          )               ACT [47 U.S.C. §227(c)]
24
                                            )
                                            )
25                                          )    DEMAND FOR JURY TRIAL
26
27         Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28   all others similarly situated, alleges the following upon information and belief


                               CLASS ACTION COMPLAINT
                                           -1-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 2 of 16 Page ID #:2




 1   based upon personal knowledge:
 2                                 NATURE OF THE CASE
 3         1.        Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of LENDABIZ CAPITAL LLC
 6   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 7   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 8   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
 9   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
10                                JURISDICTION & VENUE
11         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a resident of California, seeks relief on behalf of a Class, which will result in at
13   least one class member belonging to a different state than that of Defendant, a
14   Florida limited liability company. Plaintiff also seeks up to $1,500.00 in damages
15   for each call in violation of the TCPA, which, when aggregated among a proposed
16   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
17   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
18   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
19   jurisdiction.
20         3.        Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
22   business within the State of California and Plaintiff resides within the County of
23   Los Angeles.
24                                          PARTIES
25         4.        Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
26   residing in Los Angeles County, California and is a “person” as defined by 47
27   U.S.C. § 153 (39).
28         5.        Defendant, LENDABIZ CAPITAL LLC (“Defendant”) is an business


                                   CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 3 of 16 Page ID #:3




 1   financing company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         6.     The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendants when
 9   such identities become known.
10         7.     Plaintiff is informed and believes that at all relevant times, each and
11   every Defendant was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendants.
16                              FACTUAL ALLEGATIONS
17         8.     Beginning in or around September 2018, Defendant contacted
18   Plaintiff on Plaintiff’s cellular telephone number ending in -9210, in an attempt to
19   solicit Plaintiff to purchase Defendant’s services.
20         9.     Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22         10.    Defendant contacted or attempted to contact Plaintiff from telephone
23   number (415) 237-3627 confirmed to be Defendant’s number.
24         11.    Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
27   express consent” to receive calls using an automatic telephone dialing system or an
28   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §


                                 CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 4 of 16 Page ID #:4




 1   227(b)(1)(A).
 2         13.    Further, Plaintiff’s cellular telephone number ending in -9210 had
 3   been on the National Do-Not-Call Registry well over thirty (30) days prior to
 4   Defendant’s initial call.
 5         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 6   his cellular telephone ending in -9210 in or around September 2018.
 7         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 8   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 9         16.    Plaintiff received at least one solicitation call from Defendant within
10   a 12-month period.
11         17.    On October 2, 2018, Plaintiff requested through counsel that
12   Defendant stop calling him, thus revoking any prior express consent that had
13   existed and terminating any established business relationship that had existed, as
14   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
15         18.    Despite this, Defendant continued to call Plaintiff in an attempt to
16   solicit its services and in violation of the National Do-Not-Call provisions of the
17   TCPA.
18         19.    Upon information and belief, and based on Plaintiff’s experiences of
19   being called by Defendant after requesting they stop calling, and at all relevant
20   times, Defendant failed to establish and implement reasonable practices and
21   procedures to effectively prevent telephone solicitations in violation of the
22   regulations prescribed under 47 U.S.C. § 227(c)(5).
23                               CLASS ALLEGATIONS
24         20.    Plaintiff brings this action individually and on behalf of all others
25   similarly situated, as a member of the four proposed classes (hereafter, jointly, “The
26   Classes”).
27         21.    The class concerning the ATDS claim for no prior express consent
28   (hereafter “The ATDS Class”) is defined as follows:


                                 CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 5 of 16 Page ID #:5




 1
                   All persons within the United States who received any
 2                 solicitation/telemarketing   telephone   calls    from
 3                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 4
                   system or an artificial or prerecorded voice and such
 5                 person had not previously consented to receiving such
 6
                   calls within the four years prior to the filing of this
                   Complaint
 7
 8         22.     The class concerning the ATDS claim for revocation of consent, to the
 9   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
10   as follows:
11
                   All persons within the United States who received any
12
                   solicitation/telemarketing     telephone      calls    from
13                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
14
                   system or an artificial or prerecorded voice and such
15                 person had revoked any prior express consent to receive
16                 such calls prior to the calls within the four years prior to
                   the filing of this Complaint.
17
18         23.     The class concerning the National Do-Not-Call violation (hereafter
19   “The DNC Class”) is defined as follows:
20
                   All persons within the United States registered on the
21
                   National Do-Not-Call Registry for at least 30 days, who
22                 had not granted Defendant prior express consent nor had
23                 a prior established business relationship, who received
                   more than one call made by or on behalf of Defendant
24                 that promoted Defendant’s products or services, within
25                 any twelve-month period, within four years prior to the
                   filing of the complaint.
26
27         24.     The class concerning the National Do-Not-Call violation following
28   revocation of consent and prior business relationship, to the extent they existed


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 6 of 16 Page ID #:6




 1   (hereafter “The DNC Revocation Class”) is defined as follows:
 2
                  All persons within the United States registered on the
 3                National Do-Not-Call Registry for at least 30 days, who
 4                received more than one call made by or on behalf of
                  Defendant that promoted Defendant’s products or
 5
                  services, after having revoked consent and any prior
 6                established business relationship, within any twelve-
 7
                  month period, within four years prior to the filing of the
                  complaint.
 8
 9         25.    Plaintiff represents, and is a member of, The ATDS Class, consisting
10   of all persons within the United States who received any collection telephone calls
11   from Defendant to said person’s cellular telephone made through the use of any
12   automatic telephone dialing system or an artificial or prerecorded voice and such
13   person had not previously not provided their cellular telephone number to
14   Defendant within the four years prior to the filing of this Complaint.
15         26.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
16   consisting of all persons within the United States who received any
17   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
18   telephone made through the use of any automatic telephone dialing system or an
19   artificial or prerecorded voice and such person had revoked any prior express
20   consent to receive such calls prior to the calls within the four years prior to the
21   filing of this Complaint.
22         27.    Plaintiff represents, and is a member of, The DNC Class, consisting
23   of all persons within the United States registered on the National Do-Not-Call
24   Registry for at least 30 days, who had not granted Defendant prior express consent
25   nor had a prior established business relationship, who received more than one call
26   made by or on behalf of Defendant that promoted Defendant’s products or services,
27   within any twelve-month period, within four years prior to the filing of the
28   complaint.


                                 CLASS ACTION COMPLAINT
                                             -6-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 7 of 16 Page ID #:7




 1         28.    Plaintiff represents, and is a member of, The DNC Revocation Class,
 2   consisting of all persons within the United States registered on the National Do-
 3   Not-Call Registry for at least 30 days, who received more than one call made by or
 4   on behalf of Defendant that promoted Defendant’s products or services, after
 5   having revoked consent and any prior established business relationship, within any
 6   twelve-month period, within four years prior to the filing of the complaint.
 7         29.    Defendant, its employees and agents are excluded from The Classes.
 8   Plaintiff does not know the number of members in The Classes, but believes the
 9   Classes members number in the thousands, if not more. Thus, this matter should
10   be certified as a Class Action to assist in the expeditious litigation of the matter.
11         30.    The Classes are so numerous that the individual joinder of all of its
12   members is impractical. While the exact number and identities of The Classes
13   members are unknown to Plaintiff at this time and can only be ascertained through
14   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
15   The Classes includes thousands of members. Plaintiff alleges that The Classes
16   members may be ascertained by the records maintained by Defendant.
17         31.    Plaintiff and members of The ATDS Class and The ATDS Revocation
18   Class were harmed by the acts of Defendant in at least the following ways:
19   Defendant illegally contacted Plaintiff and ATDS Class and ATDS Revocation
20   Class members via their cellular telephones thereby causing Plaintiff and ATDS
21   Class and ATDS Revocation Class members to incur certain charges or reduced
22   telephone time for which Plaintiff and ATDS Class and ATDS Revocation Class
23   members had previously paid by having to retrieve or administer messages left by
24   Defendant during those illegal calls, and invading the privacy of said Plaintiff and
25   ATDS Class and ATDS Revocation Class members.
26         32.    Common questions of fact and law exist as to all members of The
27   ATDS Class which predominate over any questions affecting only individual
28   members of The ATDS Class. These common legal and factual questions, which


                                 CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 8 of 16 Page ID #:8




 1   do not vary between ATDS Class members, and which may be determined without
 2   reference to the individual circumstances of any ATDS Class members, include,
 3   but are not limited to, the following:
 4                a.     Whether, within the four years prior to the filing of this
 5                       Complaint, Defendant made any telemarketing/solicitation call
 6                       (other than a call made for emergency purposes or made with
 7                       the prior express consent of the called party) to a ATDS Class
 8                       member using any automatic telephone dialing system or any
 9                       artificial or prerecorded voice to any telephone number
10                       assigned to a cellular telephone service;
11                b.     Whether Plaintiff and the ATDS Class members were damaged
12                       thereby, and the extent of damages for such violation; and
13                c.     Whether Defendant should be enjoined from engaging in such
14                       conduct in the future.
15         33.    As a person that received numerous telemarketing/solicitation calls
16   from Defendant using an automatic telephone dialing system or an artificial or
17   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
18   claims that are typical of The ATDS Class.
19         34.    Common questions of fact and law exist as to all members of The
20   ATDS Revocation Class which predominate over any questions affecting only
21   individual members of The ATDS Revocation Class. These common legal and
22   factual questions, which do not vary between ATDS Revocation Class members,
23   and which may be determined without reference to the individual circumstances of
24   any ATDS Revocation Class members, include, but are not limited to, the
25   following:
26                a.     Whether, within the four years prior to the filing of this
27                       Complaint, Defendant made any telemarketing/solicitation call
28                       (other than a call made for emergency purposes or made with


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 9 of 16 Page ID #:9




 1                       the prior express consent of the called party) to an ATDS
 2                       Revocation Class member, who had revoked any prior express
 3                       consent to be called using an ATDS, using any automatic
 4                       telephone dialing system or any artificial or prerecorded voice
 5                       to any telephone number assigned to a cellular telephone
 6                       service;
 7                b.     Whether Plaintiff and the ATDS Revocation Class members
 8                       were damaged thereby, and the extent of damages for such
 9                       violation; and
10                c.     Whether Defendant should be enjoined from engaging in such
11                       conduct in the future.
12         35.    As a person that received numerous telemarketing/solicitation calls
13   from Defendant using an automatic telephone dialing system or an artificial or
14   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
15   is asserting claims that are typical of The ATDS Revocation Class.
16         36.    Plaintiff and members of The DNC Class and DNC Revocation Class
17   were harmed by the acts of Defendant in at least the following ways: Defendant
18   illegally contacted Plaintiff and DNC Class and DNC Revocation Class members
19   via their telephones for solicitation purposes, thereby invading the privacy of said
20   Plaintiff and the DNC Class and DNC Revocation Class members whose telephone
21   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
22   and DNC Revocation Class members were damaged thereby.
23         37.    Common questions of fact and law exist as to all members of The
24   DNC Class which predominate over any questions affecting only individual
25   members of The DNC Class. These common legal and factual questions, which do
26   not vary between DNC Class members, and which may be determined without
27   reference to the individual circumstances of any DNC Class members, include, but
28   are not limited to, the following:


                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 10 of 16 Page ID #:10




 1                a.     Whether, within the four years prior to the filing of this
 2                       Complaint, Defendant or its agents placed more than one
 3                       solicitation call to the members of the DNC Class whose
 4                       telephone numbers were on the National Do-Not-Call Registry
 5                       and who had not granted prior express consent to Defendant and
 6                       did not have an established business relationship with
 7                       Defendant;
 8                b.     Whether Defendant obtained prior express written consent to
 9                       place solicitation calls to Plaintiff or the DNC Class members’
10                       telephones;
11                c.     Whether Plaintiff and the DNC Class member were damaged
12                       thereby, and the extent of damages for such violation; and
13                d.     Whether Defendant and its agents should be enjoined from
14                       engaging in such conduct in the future.
15          38.   As a person that received numerous solicitation calls from Defendant
16    within a 12-month period, who had not granted Defendant prior express consent
17    and did not have an established business relationship with Defendant, Plaintiff is
18    asserting claims that are typical of the DNC Class.
19          39.   Common questions of fact and law exist as to all members of The
20    DNC Class which predominate over any questions affecting only individual
21    members of The DNC Revocation Class.            These common legal and factual
22    questions, which do not vary between DNC Revocation Class members, and which
23    may be determined without reference to the individual circumstances of any DNC
24    Revocation Class members, include, but are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint, Defendant or its agents placed more than one
27                       solicitation call to the members of the DNC Class whose
28                       telephone numbers were on the National Do-Not-Call Registry


                                 CLASS ACTION COMPLAINT
                                             - 10 -
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 11 of 16 Page ID #:11




 1                       and who had revoked any prior express consent and any
 2                       established business relationship with Defendant;
 3                 b.    Whether Plaintiff and the DNC Class member were damaged
 4                       thereby, and the extent of damages for such violation; and
 5                 c.    Whether Defendant and its agents should be enjoined from
 6                       engaging in such conduct in the future.
 7          40.    As a person that received numerous solicitation calls from Defendant
 8    within a 12-month period, who, to the extent one existed, had revoked any prior
 9    express consent and any established business relationship with Defendant, Plaintiff
10    is asserting claims that are typical of the DNC Revocation Class.
11          41.    Plaintiff will fairly and adequately protect the interests of the members
12    of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
13    class actions.
14          42.    A class action is superior to other available methods of fair and
15    efficient adjudication of this controversy, since individual litigation of the claims
16    of all Classes members is impracticable. Even if every Classes member could
17    afford individual litigation, the court system could not. It would be unduly
18    burdensome to the courts in which individual litigation of numerous issues would
19    proceed. Individualized litigation would also present the potential for varying,
20    inconsistent, or contradictory judgments and would magnify the delay and expense
21    to all parties and to the court system resulting from multiple trials of the same
22    complex factual issues. By contrast, the conduct of this action as a class action
23    presents fewer management difficulties, conserves the resources of the parties and
24    of the court system, and protects the rights of each Classes member.
25          43.    The prosecution of separate actions by individual Classes members
26    would create a risk of adjudications with respect to them that would, as a practical
27    matter, be dispositive of the interests of the other Classes members not parties to
28    such adjudications or that would substantially impair or impede the ability of such


                                 CLASS ACTION COMPLAINT
                                              - 11 -
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 12 of 16 Page ID #:12




 1    non-party Class members to protect their interests.
 2          44.     Defendant has acted or refused to act in respects generally applicable
 3    to The Classes, thereby making appropriate final and injunctive relief with regard
 4    to the members of the Classes as a whole.
 5                              FIRST CAUSE OF ACTION
 6           Negligent Violations of the Telephone Consumer Protection Act
 7                                     47 U.S.C. §227(b).
 8                On Behalf of the ATDS Class and ATDS Revocation Class
 9          45.     Plaintiff repeats and incorporates by reference into this cause of action
10    the allegations set forth above at Paragraphs 1-44.
11          46.     The foregoing acts and omissions of Defendant constitute numerous
12    and multiple negligent violations of the TCPA, including but not limited to each
13    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
14    47 U.S.C. § 227 (b)(1)(A).
15          47.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
16    Plaintiff and the Class Members are entitled an award of $500.00 in statutory
17    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18          48.     Plaintiff and the ATDS Class and ATDS Revocation Class members
19    are also entitled to and seek injunctive relief prohibiting such conduct in the future.
20                             SECOND CAUSE OF ACTION
21      Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                             Act
23                                     47 U.S.C. §227(b)
24                On Behalf of the ATDS Class and ATDS Revocation Class
25          49.     Plaintiff repeats and incorporates by reference into this cause of action
26    the allegations set forth above at Paragraphs 1-44.
27          50.     The foregoing acts and omissions of Defendant constitute numerous
28    and multiple knowing and/or willful violations of the TCPA, including but not


                                   CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 13 of 16 Page ID #:13




 1    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 2    and in particular 47 U.S.C. § 227 (b)(1)(A).
 3          51.    As a result of Defendant’s knowing and/or willful violations of 47
 4    U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
 5    members are entitled an award of $1,500.00 in statutory damages, for each and
 6    every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7          52.    Plaintiff and the Class members are also entitled to and seek injunctive
 8    relief prohibiting such conduct in the future.
 9                              THIRD CAUSE OF ACTION
10           Negligent Violations of the Telephone Consumer Protection Act
11                                    47 U.S.C. §227(c)
12             On Behalf of the DNC Class and the DNC Revocation Class
13          53.    Plaintiff repeats and incorporates by reference into this cause of action
14    the allegations set forth above at Paragraphs 1-44.
15          54.    The foregoing acts and omissions of Defendant constitute numerous
16    and multiple negligent violations of the TCPA, including but not limited to each
17    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
18    47 U.S.C. § 227 (c)(5).
19          55.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
20    Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
21    award of $500.00 in statutory damages, for each and every violation, pursuant to
22    47 U.S.C. § 227(c)(5)(B).
23          56.    Plaintiff and the DNC Class and DNC Revocation Class members are
24    also entitled to and seek injunctive relief prohibiting such conduct in the future.
25                              FOURTH CAUSE OF ACTION
26      Knowing and/or Willful Violations of the Telephone Consumer Protection
27                                            Act
28                                  47 U.S.C. §227 et seq.


                                  CLASS ACTION COMPLAINT
                                               - 13 -
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 14 of 16 Page ID #:14




 1                On Behalf of the DNC Class and DNC Revocation Class
 2          57.    Plaintiff repeats and incorporates by reference into this cause of action
 3    the allegations set forth above at Paragraphs 1-44.
 4          58.    The foregoing acts and omissions of Defendant constitute numerous
 5    and multiple knowing and/or willful violations of the TCPA, including but not
 6    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 7    in particular 47 U.S.C. § 227 (c)(5).
 8          59.    As a result of Defendant’s knowing and/or willful violations of 47
 9    U.S.C. § 227(c), Plaintiff and the DNC Class and DNC Revocation Class members
10    are entitled an award of $1,500.00 in statutory damages, for each and every
11    violation, pursuant to 47 U.S.C. § 227(c)(5).
12          60.    Plaintiff and the DNC Class and DNC Revocation Class members are
13    also entitled to and seek injunctive relief prohibiting such conduct in the future.
14                                 PRAYER FOR RELIEF
15     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
16                              FIRST CAUSE OF ACTION
17           Negligent Violations of the Telephone Consumer Protection Act
18                                    47 U.S.C. §227(b)
19                • As a result of Defendant’s negligent violations of 47 U.S.C.
20                 §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
21                 Class members are entitled to and request $500 in statutory damages,
22                 for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
23                • Any and all other relief that the Court deems just and proper.
24                            SECOND CAUSE OF ACTION
25      Knowing and/or Willful Violations of the Telephone Consumer Protection
26                                            Act
27                                    47 U.S.C. §227(b)
28                • As a result of Defendant’s willful and/or knowing violations of 47


                                  CLASS ACTION COMPLAINT
                                               - 14 -
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 15 of 16 Page ID #:15




 1                 U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
 2                 Revocation Class members are entitled to and request treble damages,
 3                 as provided by statute, up to $1,500, for each and every violation,
 4                 pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 5                • Any and all other relief that the Court deems just and proper.
 6                              THIRD CAUSE OF ACTION
 7           Negligent Violations of the Telephone Consumer Protection Act
 8                                      47 U.S.C. §227(c)
 9                • As a result of Defendant’s negligent violations of 47 U.S.C.
10                 §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
11                 members are entitled to and request $500 in statutory damages, for
12                 each and every violation, pursuant to 47 U.S.C. 227(c)(5).
13                • Any and all other relief that the Court deems just and proper.
14                            FOURTH CAUSE OF ACTION
15      Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                             Act
17                                      47 U.S.C. §227(c)
18                • As a result of Defendant’s willful and/or knowing violations of 47
19                 U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC Revocation
20                 Class members are entitled to and request treble damages, as provided
21                 by statute, up to $1,500, for each and every violation, pursuant to 47
22                 U.S.C. §227(c)(5).
23                • Any and all other relief that the Court deems just and proper.
24          61.    Pursuant to the Seventh Amendment to the Constitution of the United
25    States of America, Plaintiff is entitled to, and demands, a trial by jury.
26
            Respectfully Submitted this 21st Day of January, 2020.
27
                                 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
28



                                  CLASS ACTION COMPLAINT
                                               - 15 -
     Case 2:20-cv-00650-DSF-AGR Document 1 Filed 01/22/20 Page 16 of 16 Page ID #:16




 1                                  By: /s/ Todd M. Friedman
                                        Todd M. Friedman
 2                                      Law Offices of Todd M. Friedman
 3                                      Attorney for Plaintiff
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                               CLASS ACTION COMPLAINT
                                          - 16 -
